Mr. Justice Gabbert
delivered the opinion of the court.
The only ground urged by petitioner in support of his contention, that his protest against the certificate of nomination mentioned should be sustained, is best stated in the language of his protest, as follows: “Because said name is misleading and confusing with that of ‘ The People’s Party ’ and that of ‘ The National People’s Party,’ both of which parties have heretofore filed their regular county tickets * * * , which tickets have not been protested, but will be placed on the *462official ballot of said county.” There is no such similarity between the names, “ The Anti-Fusion Populist Party,” “ The People’s Party ” and “ The National People’s Party,” as will tend to mislead or confuse the voters. The name selected in the certificate of nomination against which petitioner filed his protest, is entirely different from the others to which refer? ence is made.
The judgment of the district court is affirmed.

Affirmed.